138 Nev., Advance Opinion         51
                          lN THE COURT OF APPEALS OF THE STATE OF NEVADA


                     LISA S. MYERS,                                      No. 83576-COA
                     Appellant,
                     vs.
                     CALEB OBADIAH HASKINS,
                     Respondent.                                         t:.    JUN 30 20
                                                                               ELIZ

                                                                          BY
                                                                                 EF DEPUTY CLERK

                                Appeal from a district court order denying a motion to modify
                    custody of a minor child. Eighth Judicial District Court, Family Court
                    Division, Clark County; T. Arthur Ritchie, Jr., Judge.
                                Reversed and remanded with instructions.


                    Patricia A. Marr, Ltd., and Patricia A. Marr, Henderson,
                    for Appellant.

                    Caleb Obadiah Haskins, Philomath, Oregon.
                    Pro Se.




                    BEFORE THE COURT OF APPE.ALS, GIBBONS, C.j., TAO and. BULLA,
                    Jj.


                                                     OPINION

                    By the Court., GIBBONS, C.J.:
                                Nearly 30 years ago, the Nevada Supreme Court held that
                    district courts may deny a motion to modify child custody without holding
                    an evidentiary hearing' if the movant fails to demonstrate a prima facie case
                    for modification. Rooney v. Rooney, 109 Nev. 540, 542-43, 853 P.2d 123, 124-
COURT OF APPEALS
       OF
    NEVADA


(0) 194711 are?x,                                                                     24-   2,01q,
                   25 (1993). Since that d.ecision, district courts have struggled with an
                   unanswered question: what sources may a district court consider :in
                   determining whether a movant has demonstrated a prima facie case for
                   modification? Today, we answer this question. We hold that when a distriCt
                   court seeks to determine if the movant has demonstrated a prima facie case
                   for modification under Rooney, it must generally consider ,only the properly
                   alleged fa.cts in the rnovant's verified pleadings, affidavits, or declarations.
                   It. must not consider the alleged facts or offers of proof the nonmovant
                   provides.
                               Despite this general rule. we also announce an exception. We
                   hold that a district court may look to the nonmovant's evidentiary support
                   when it "conclusively establishes" the falsity of the movant's • allegations.
                   The rules we announce today will help align current practice with Rooney's
                   central purposeS: discouraging challenges to temporary custody orders and
                   preventing repeated and. insubstantial motions to modify custody. See id,
                   at 543 n.4, 853 P.2d at 125 n.4. While Nevada courts generally adhere to
                   the policy of deciding a case fully upon its merits, especially in child custody
                   cases, see .Dagher Dagher, 1.03 Nev. 26, 28, 731 P.2d 1329, 1.330 (1987),
                   this opinion reiterates that a movant must first shoW the district court:—
                   using specific, properly alleged facts--that his or her motion is-potentially
                   meritorious on its face.       •




                                     FACTS AND PROCEDURAL HISTORY
                               Caleb Obadiah Haskins and Lisa S. Myers married in 2009 an.d
                   divorced in 2012. They have o.n.e minor. child together: S.H. (now 12 years




COURT OF APPEALS
        OF
     NEVADA


(0) 19475
                   old). Under the current custody order,1 they share joint legal custody of
                   S.H., except Caleb has sole legal custody for medical decisions. Caleb has
                   primary physical custody of S.H. Because Caleb lives in Oregon and Lisa
                   lives in Nevada, Lisa is allotted, at a minimum, spring break and summer
                   break for parenting tirne.
                              In 2020, Lisa failed to return S.H. to Caleb after summer break.
                   According to Lisa, she purchased S.H.'s plane ticket and took her to the
                   airport. But upon arrival, S.H. expressed fear about returning to Caleb,
                   had a panic attack, vomited twice in the restroom, and refused to board the
                   plane. Lisa alleged that she tried later that same day to get S.H. to board
                   the plane, but S.H. "began crying, stated her stomach was still ill, and she
                   again, refused to go." Lisa then notified Caleb that she would not return
                   S.H.
                               Caleb consequently filed a motion requesting that the court
                   enforce the custody order by ordering Lisa to return S.H., rnbdify the form
                   of Lisa's parenting time to virtual, and issue a standard behavior order.
                   Lisa in turn opposed Caleb's motion and filed a countermotion to modify
                   physical custody. In that opposition and Counterm.otion, Lisa alleged
                   generally, and with specific examples, thatCaleb medically, physically, arid
                   educationally neglected S.H.; verbally and emotionally abused S.H.; made
                   S.H. sleep in a nonbedroom on a foam mattress on the floor because of an


                         'Between 2010 (when the parties filed for divorce) and 2014 (when
                   Caleb petitioned for and was granted permission to relocate to Oregon with
                   S.H.), Lisa filed ten different appeals---all of which the sunreme court
                   dismissed on procedural grounds. Lisa more recently filed a.n unsuccessful
                   motion to modify physical custody in. 2018. The record does not reveal the
                   extent to which modifications of custody have been 5ought between 201.4
                   a.nd 2018.
COURT OF APPEALS
        OF
     NEVADA
                                                        3
(0) 1947B
                   overcrowded house: and denied Lisa parenting time and substantially
                   interfered with it when it did. occur. Lisa supported her opposition and
                   .countermotion with a declaration, See NRS 53.045 (permitting an unsworn
                    declaration signed by the declarant under penalty of perjury in lieu of an
                   affidavit).     Caleb responded, denied the allegations, and provided
                   documents and reports in support of his position.
                                  The district, court then held a nonevidentiary hearing on Caleb's
                   motion, which it granted. However; the court also found sua sponte that
                   Lisa had demonstrated adequate cause to reopen discovery and provided
                   her the opportunity to gather sufficient proof of her claims . in her
                   countermotion to modify physical custody.2 It then granted the parties 90
                   days to conduct discovery.
                                  At the end of the discovery peri.od, Lisa submitted informal3
                   offers of proof she claimed supported h.er allegations. Caleb likewise offered
                   documents that he claimed contradieted Lisa's allegationS.              At the



                         2 NRCP   16.21(a) generally prohibits postjudgment discovery in family
                   law matters. NRCP 16 does, however, allow a court to order postjudgment
                   discovery in family law matters in two situations: (1) .if a courthas ordered
                   an evidentiary hearing in a postjudgment child custod.y matter, or (2) if a
                   court finds "good cause" for the discovery. NRCP 16.21(b). In this case, the
                   district court apparently ordered the discovery under the second exception
                   rather th.an the first; however. it labeled. it as "adequate cause."
                         3 Lisadid not provide any affidavits or declarations from:the witnesses
                   she planned to call at an evidentiary hearing. Rather, she noted the
                   substance of specific individuals' anticipated testim.ony. The individuals
                   included both a police officer .and a school counselor from Oregon,. Caleb's
                   former spouse; and S.H.'s maternal grandmother.. 'Lisa's original
                   allegations were supported by a declaration, as was her reply to. Caleb's
                   "discovery." However, Caleb did not object to these offers of proof under any
                   of the grounds listed in Rooney. See 109 Nev. at 543, 853 P.2d at 125.
COURT OF APPEALS
        OF
     NEVADA
                                                           4
CO) 1947B
                   subsequent nonevidentiary hearing, the district court stated that it was a
                   "close cair as to whether Lisa had demonstrated adequate cause for an
                   evidentiary hearing because of the documents Caleb provided and th.e
                   statements he made in his supporting declaration.          But the court was

                   concerned that Lisa did not have a full opportunity to respond to Caleb's
                   documents and allegations,4 so it allowed Lisa time to submit a responsive
                   declaration herself.    Lisa did so, largely contesting Caleb's allegations,

                   explaining some of the d.ocuments he provided and arguing some of those
                   documents even supported her . clairns.   •




                   •           After Lisa filed her responsive declaration, the district court

                   denied Lisa's countermotion to modify physical custody, without holding an
                   evidentiaery hearing. In d.enying the countermotion, 'the •court summarily
                   cOncluded that
                               the countermotion filed by Li.sa Myers and her
                               supporting filings de not state facts that would
                               support a substantial change in circumstances
                               affecting the welfare of the child, and that the
                               child's best •interest. is served by the modification...
                               The countermotion lacks merit and should be
                               denied..
                   This appeal followed.
                                                    ANALYSIS
                               Now on appeal, Lisa argues that th.e district court abused its
                   discretion in denying her countermotion to modify physical custody without
                   first holding an evidentiary hearing: .She claims that she oresented a prima
                   facie case for modificatiOn because She provided declarations andinforrnal
                   offers of proof in the form of summaries of anticipated witness testimony,


                         4 Caleb provided his disclosures, which were lengthy, just days prior
                   to the nenevidentiary hearing.
COURT OF APPEALS
        OF
     NEVADA
                                                         5
(0) 1947A
                   documents, and video. CateL., however, argues the court did net abuse its
                   discretion in denying Lisa's countermotion wi.thout h.olding an evidentiary
                   hearing. He claims instead that Lisa. failed to demonstrate a prima facie
                   case for modification because his "discovery responses addressed and
                   disapproved [sic] all [of Lisa's] allegations."5
                                  We review a district court's decision to deny a motion to modifý
                   physical custody without holding an evidentiary hearing for an abuse of
                   discretion. See Bautista v. Picone, 1.34 NeV. 334, 338, 419 P.3a 157, 160
                   (2018). A district court abuses its discretion Only when ''no reasonable judge
                   could reach a similar conclusion under the same circumstances." In re
                   Guardianship of Rubin, 137 Nev., Adv. Op. 27, 491 P.3d 1,- 6 (2021.). (internal
                   quotations omitted) (quoting. Leavitt c. Sierns, 130 Nev. 503, 509, 330 P.3d
                   1, 5, (2014)). But "defere.nce is not owed tb legal error, or to findin.gs so
                   conclusory they may mask legal error." Davis v. Ewalefo, 131 Nev. 445, 450,
                   352 P.3d 1139, 1142 (2015) (internal cita.tions omitted).           We "must be
                   satisfied that the court's . deterniination. was made for the appropriate
                   reascins." Sims v. SiMs, 109 Nev.. 1146; 1148, 865 P.2d 328, 330 (1993).
                                  Generally, "[1]itigants ih a custody battle have the right to a full
                   and fair hearing .concerning the ultiniate diSposition of a child." Moser v.
                   Moser, 1.08 Nev. 572, 576; 836 P.2d 63, 66 (1992). But when a rnovant.seeks
                   to modify physical custody, a district court. only needs to hold an evidentiary
                   hearing if the rnovant demonstrates "adequate cause" for one. Rooney; 109


                         5Caleb primarily relies on. an Oregon Child Protective Services (CPS)
                   report he submitted to the district court., which determined the.clainas made
                   a.gainst him were unsubstantiated. Apparently, after Lisa returned S.H.
                   pursuant to the district court's ord.er, she requested a welfare check fbr S.H.,
                   which resulted in a CPS .investigation. Caleb claims that this CPS report
                   addresses the "bulk of [Lisa's] allegations [from her offers of proof]."
COURT OF APPEALS
        OF
     NEVADA

                                                            6
(0) 1947B    •
                   Nev. at 542, 853 P.2d at 124.. "Adequate cause" arises i.f the rnovant
                   demonstrates a prima facie case for modification. Id. at 543, 853 P.2d at
                   125. And to modify physical custod.y in Nevada, the movant must show that
                   "(1) there has been a substantial change in circumstances affecting the
                   welfare of the child, and (2) the child's best interest is served by the
                   modification." Romano v. Rorn.ano, 138 Nev., Adv. Op. 1, 501 P.3d 980, 983
                   (2022) (quoting Ellis v. Carucci, 123 Nev. 145, 150, 161 P.3d 239, 242
                   (2007)).
                               This case asks us to address what evidence and allegations the
                   district court may consider in determining whether the • movant has
                   demonstrated a prima facie case for modification. In determining whether
                   a movant has demonstrated a prima facie case for modification of physical
                   clistody, the court must accept the movant's specific allegations as true. See
                   Geibe v. Geibe, 571 N.W.2d 774, 777 (Minn. Ct. App. 1997) (prOviding that,
                   in evaluating whether the rnovant established a prima facie case for custody
                   modification, district courts must accept the movant's allegations as true)
                   Volz v. Peterson, 667 N.W.2d 637, 641 (N.D. 2003) (same);6 4. BareHi        I),




                          'In Rooney, the supreme court patterned the adequate cause standard
                   after custody modification standards used in other states. 109 Nev. at 542-
                   43, 853 P.2d at 124-25. The supreme court also stated that the Rooney
                   standard "comports with section 410 of the Uniforrn Marriage and Divorce
                   Act KUMDA)]." Id. at 543 n.4, 853 P.2d at 125 n.4. We therefore look to
                   section 410 of the UM DA, the cases interpreting it, and the authority the
                   supreme court relied on in adopting the Rooney standard for instruction i.n.
                   interpreting Rooney. Cil Las Vegas Dev. Assocs., LLC v. Eighth Judicial.
                   Dist. Court, 130 Nev. 334, 341, 325 .P.3d 1259, 1264 (2014) (finding federal
                   court interpretations of FRE 612 "instructive" in interpreting NRS 50.125—
                   Nevada's parallel provision to FRE 612); Beazer Homes Neu., in.c. v. Eighth.
                   judicial Dist. Court, 120 Nev. 575, 583, 97 P.3d 1132, 1137 (2004) (holding
                   that. because NRS 78.585 "was- patterned after Section, 105 of the .1969
COURT OF APPEALS
        OF
     NEVADA


(01 19478
                   Bareili, H3 Nev. 873, 879-80, 944 P.2d 246, 249-50 (1997) (requiring district
                   courts to accept a movant's allegations as true in considering Whether the
                   movant demonstrated a prima facie case under NRCP 41(b)); Mann v. State,
                   118 Nev. 351, 354, 46 P.3d 1228, 1230 (2002):C[W]here . . . something m.ore
                   than a naked allegation has been asserted, it is error to resolve the apparent
                   factual dispute without granting . . . an evidentiary hearing . . . ." (quoting
                   Vaillancourt v. Warden, 90 Nev. 431, 432, 529 P.2d 204, 205 (1974))). Thus,
                   the district court should .not require that the moVant .pfove his or her
                   allegations before holding an evidendary hearing. See Betzer u. Be6zer, 749
                   S.W:2d '694, 695 (Ky. Ct. AI*. 1988) (holding affidavits alone m.aY be
                   considered in déterthining adequate cause for a hearing); Geibe,. 571 N.W .2d
                   at 777; cf. DCR 13(6) ("Factual contentions involved in any pre-trial or post-
                   trial 'motion shall be initially presented and heard . u.pon affidavits."):
                   Rooney, 109 Nev. 'at 542-43, 853 P.2d at 124-25 (permitting a cdurt to• deny
                     motion to modify physical ctistodY based solely on affidavits and points
                   and authorities--both of-which are not evidence).7
                               Furthermore. a district court should not. weigh the evidence or
                   make credibility determinations before holding an evidentiary hearin.g.    cf.
                   Barelli, 113 Nev. at 879-80, 944 P.2d at 249-50 (holding that, in evaluating



                   Model Act, we may look to the. . case law interpreting provisions bas.ed
                   on" that act).
                         7Section 410 of the UMDA references only ,affidavits as. the
                   evidentiary mechanism through 'which a movant establishes adequ.ate
                   cause for a hearing: •Unit. Marriage & Divorce Act § 4.10 (1973), RA U.L..A.
                   538 (1998): see also Rooney, 109 Nev. at 543 m4, 853 P.2.3. at 125 n.4. This
                   is why Kentucky, which also adopted. section' 410, relies solely upOn
                   affidavits in determining whether a movant has demonstrated. adequate
                   cause for a hearing. Betzer, 749 S.W.2d at 696.
COURT OF APPEALS
        OF
     NEVADA
                                                         8
(0) 19476
                   whether the movant has ciern.-instrated a prima facie case for the purposes
                   of NRCP 41, a court must neicher "paf.4s upon th.e credibility of the witnesses
                   nor weigh th.e evidence" and will • 'disregard any contradictory evidence
                   presented by the defense" (internal quotations omitted)); Fernandez v.
                   Admirand, 108 Nev. 963, 968, 843 P.2d 354, :358 (1992) ("The credibility of
                   the witnesses and the weight of the evidence are iMmaterial to the
                   presentation of a prima fa.cie case:). Notably, the supreme court has
                   iMplicitly held that, 'Under -ROóney;-•the place to present evid.ence
                   district cou.rt to.weigh i$ at a.n evid.entiary hearing. See Arcella u. Arcella,
                   133 Nev. 868; 872, 407. P.3d 341, 346 (2017) (noting that, in the Rooney
                   context, a district court may not decide a motion to modify custody upon
                   contradictory sworn pleadings [a.nd] arguments of counsel" (alteration in
                   original) (quoting Mizrachi Mizrachi, 132 Nev. 666, 678, 385 P.3d 982,
                   990 (Ct. App. 2016))).8 Ind.eed, evid.entiary hearings are designed. with this
                   purpose in 'mind: to resolve • disputed questions of fact.. • See DCR 13(6)
                   (recognizing that disputed factual points may be resolved at evidentiary




                         8See also Pridgeon v. Superior Court, 655 P.2d 1, 5. (Ariz.: 1982)
                   (holding that a court cannot condu.ct a "trial by affidavit" and attempt to
                   "weigh the credibility of the opposing statements" in determining adequate
                   cause for a hearing); Bolar4 v..MUrtha, 800 N.W.2c1 .179, 183 (Minn. Ct.
                   App. 2011) (holding that district courts must "disregard the contrary
                   allegations in the nonmoving party's affidavits" when determining if the
                   movant dernonstrates a prima facie case for modification sufficient to hold
                   an evidentiary hearing); O'Neill v. O'Neill. 619 N.W.2d 855, .858 (N.D. 2000)
                   (holding that the district court abused its discretion by weighing conflicting
                   testimony in determining if the movant presented a prima facie case
                   warranting an evidentiary hearing)..
COURT OF APPEALS
        OF
     NEVADA


(01 1947R
                      hearings); EDCR 5.205(g)" (providing that exhibits attached to motions do
                      not constitute substantive eviden.ce unless admitted); cf. Neu. Power Co. v.
                      Fluor 111., 108 Nev. 638, 644-45, 837 13.2d 1354, 1359 (1992) (recognizing
                      that conducting an evidentiary hearing is the only way to properly resolve
                      questions of fact concerning whether to dismiss a party's suit as a discovery
                      sanction).
                                   Despite this holding, section 410 of the UMDA and persuasive
                      authority from other states contemplate that a nonmovant may file an
                      opposing affidavit. See, e.g., Unif. Marriage.& Divorce Act § 410 (1973),-9A
                      U.L.A. 538 (1998); Boland, 800 N.W.2d at 183; Mock v. Mock, 673 N.W.2d
                      635, 637-38 (N.D. 2004); In re .Parentage of Jannot, 37 P.3c1 1.265, 1268
                      (Wash. Ct. App. 2002). We consequently recognize that nonmovants rnay
                      allege facts and provide offers of proof that may address the allegation.s the
                      movant has presented. And while district courts may only wei h 'credibility
                      and evidence at an evidentiary hearing, they nonetheless need not blind
                      themselves to evidence a         nonmovant presents           i.t "conclusively
                      establish[esr the rnovant's claims are false. See Mock, 673 N.W.2d at '637-
                      38 (internal quotations omitted). Adopting this limited exception serves the
                      purposes for which Rooney was adopted in the first place: "(1) discourag[ing]
                      contests over temporary custody; and (2) prevent[ing] repeated or
                      insubstantial motions for modificati.on." See Rooney, 109 Nev. at 543 n.4,
                      853 P..2d at 125 n.4 (alterations in original) (internal quotations omitted)..
                                   Additionally,   in -determining    whether    the   m.ovant 'has
                      demonstrated a prirna facie case for modification, district courts need not


                            9The EDCR has been amended while this case has been pending On
                    . appeal, but the rule changes do not affect this rule. *We cite to the rules in
                      effect while this litigation was taking place in the district court.
COURT OF APPEALS
         OF
      NEVADA
                                                            10
(01 194713    QC*
                   consider facts that are irrelevant to the grounds for rnodification,1° that are
                   cumulative,il or that are impeaching. Rooney, 109 Nev. at 543, 853 P.2d at
                   125. Nor need courts consider allegations which, even if proven, would only
                   ,
                    `permit inferences sufficient to establish grounds for a custody change." Id.
                   Additionally, courts are not required to consider a movant's general, vague,
                   broad, or conclusory allegations. See, e.g., DCR 13(5) ("Affidavits shall.
                   contain only factual, evidentiary matter, shall. conform with the
                   requirements of NRCP 56(e), and shall .avoid mere general conclusions or
                   argument. AffidavitS substantially defective in these respects -may be


                         10 In demonstrating a substantial change in circumstances, the
                   movant must allege facts that have occurred "since the last custody
                   determination." Ellis, 123 Nev. at 151, 161 P.3d at 243. Th.is prong of the
                   test for modifying custody "prevents persons dissatisfied with custody
                   decrees [from filing] immediate, repetitive, serial motions until the ,right
                   circumstances or the right judge all.ows them to achieve a d.ifferent result,
                   based on essentially the same facts." id. (alteration in original) (quoting
                   Castle v. Simmons, 120 Nev. 98, 103-04, 86 P.3d 1042, 1046 (2004) (internal
                   quotations omitted)).
                          While district courts are barred from considering facts that preexisted
                   the current custody order in considering whether a substantial. change in
                   circumstances has occurred, see id., courts are not barred from looking at
                   that evidence to determine Whether modification is in the child's best
                   interest. See Nance v. Ferraro, 134 Nev. 152, 16.3, 418 P.3d 679, 688 (Ct.
                   App. 2018) ("[Prior orders] do not, however, bar. district courts from
                   reviewing the facts and . evidence u.nderpinning th.eir prior ruling's . in
                   deciding whether the modification of a prior custody order is in the
                   best interest:"). This is because "Nevada law is clear: the district court must
                   consider all the best interest factors in ... deciding whether to modify
                   custody," and a court's decision to ba.r evidence simply because it preexisted
                   t.he custody order amounts to an ahuse of discretion. Id. at i 61-62, 418 P.3d
                   at. 686-87.
                         nCum.ulative evidence has been defined as "tending to prove the same
                   thing." Cumulative, Black's Law Dictiona.ry (11th ed. 2019).
COURT OF APPEALS
        OF
     NEVADA


(0) 19478
                       stricken; wholly or in part"); see also, e.g.. Pridgeon, 655 P.2d at 5; .Betzer,
                       749 S.W.2d at 695; Madgett        Madg'ett, 360 N.W.2d 411, 413 (Minn.. Ct.
                       App. 1985); Schurnacker      Schurnacker, 796 N.W.2d 636, 640 (N.D. 2011);
                       In. re Marriage of MacLaren, 440 P.3d 1055, 1067 (Wash. Ct. App. 2019).
                                    Finally, the district court need not consider facts alleged or
                       exhibits filed that are not supported by verified pleadings, declarations, or
                       affidavits. Rooney, 109 Nev. at 543 & 11.4, 853 P.2d at 125 & n.4 (alluding
                       only to facts established in affidavits and citing section 41.0 of the UMDA,
                       Which requires establishing adequate- cause via affidavits alone); see also
                       NRS 15.010 (permitting verification of pleadings via affidavit); NRS 53.045
                       (permitting an unsWOrn declaration signed by the declarant under penalty
                       of perjury in lieu of an affidavit); EDCR 5.102 ("Unless the context indicates
                       otherwise, 'affidavit' includes an affidavit, a sWorn declaratieri, and an
                       unsworn declaration under penalty of perjury."); DCR . 13(6) (reqtiiring
                       .factual contentions first be presented upon affidavits). For these reasons,
                       demonstrating a Prima facie case for modification is a. 'heavy 'burden on a
                       petitioner which mu.st be satisfied befOre a h.earing is convened." Roorda v.
                       RoOrda, 611 P.2d 794. 796 (Wash. Ct. APp. 1980) .(emphasis added.),
                                                                    •




                       ouerruled on other grounds by in re Parentage of Jannot, 65 P.3d 664, 666
                       (Wash. 2003).
                                   Here,• Lisa alleged facts that, if proven at an evidentiary
                       hearing, could constitnte a substantia change in circum.stances affecting
                       the welfare of S.H. and establish that. it is in .S.H.'s best. intereSt to.modify
                       custody. Specifically, Lisa alleged that Caleb, Valeri (Caleb's current Wife),
                       and Valeri's sons (ail of whom live in the home) have threatened' harm tO
                       S.H., and that Valeri struck a child living with S.H. in front of S.H. See
                       NRS 1.25C.•0035(4)(k) (specifying that a child's best interest includes a

COURT OF APPEALS
         OF
      NEVADA



I:01 1947B    4eitc.
                     determination whether a parent has engaged. in an act of domestic violence
                     against the child or a person residing with the child); NRS 125C.0035(5)
                     (creating a rebuttable presumption that. sole or primary physicalcustody by
                     the perpetrator of domestic violence against the child or someone living with
                     the child is not in the child's best interest); NRS 125C.0035(1)(b) (defining
                     domestic violence as committing acts described in NRS 33.018(1)). Lisa also
                     alleged that Caleb and Valeri use specific derogatory terms to demean S.H.
                     in front of S.H. and directly to her.           See.   NRS 125C,0035(4)(f)-(h)
                     (collectively, the custody best interest factors related to the mental health
                     of the parents; the physical, developmental, and emotional needs of the
                     child; and the nature of the relationshiP of the child with. each parent).
                                  LiSa also alleged that S.H. has overcrowded teeth that cause
                     her pain when eating certain foods and that Caleb will not remedy the
                     situation or allow Lisa to remedy it for him.    See   NRS 125C.0035(4)(g), (j)
                     (the parents' ability to .cooperate to meet. the needs of the child and parental
                     neglect). Additionally, Lisa alleged that S.H. is often forced to clean up fir
                     the other children, care entirely for two minor children youn.ger than S.H.
                     on Wednesdays for Valeri, and care for Valeri's nonambulatory son by
                     bringing him meals, and that Caleb and Valeri are not providing S.H.
                     proper clothing—leaving her in ripped and dirty clothing.:            See   NRS
                     125C.0035(4)(g), (h), (i). Not only did Lisa make these allegations, but:she
                     provided two declarations and informal offers of proof, summarizing
                     pro:posed witness testimony for most of them.
                                 Furthermore, Lisa has alleged that S.H. sleeps in a nonbedroom.
                     on a foam mattress in a house overcrowded. with people and animals and
                     that S.H. wants to live with her, not Caleb.        See   NRS 125C.0035(4)(a)
                     (wishes of the child), (g), (h). Lisa has alleged that 'Caleb has both. deprived.

COURT OF APPEALS
         OF
      NEVADA


( 01 19478    .04.
                   her of parenting tifne and substantially interfered with any that did occur.
                   See NRS 125C.0035('l)(c), (di, (e) (collectively; the custody best interest
                   factors related to which parent is more likely to allow the child to have .
                   frequent associations and a continuing relationship with non.custodial
                   parent; level of conflict between the parents; and the parents ability to
                   cooperate to meet the need.s of the child); Martin v. Martin„ 120 Nev. 342,
                   346, 90 P.3d 981, 983 (2004) (holding that a custodial parent's substa.n.tial
                   or pervasive interference with a noncustodial Parent's parenting. tiMe
                   cOnstitutes changed circumstances), abrogated On other grounds by Ellis,
                   123 Nev. 145, 161 P.3d 239. 'She has alleged that Caleb a.nd Valeri do not
                   help S.H. with her homework, do not• review it, and do not check that it is
                   done and that, as a result, S.H. has fallen behind in math. See Ellis, 123
                   Név.. at 152, 161 P.3d at 244 (holding a four-mon.th slide in a.cademic
                   performance constituted a substantial change in circumstances); see also
                   N RS 125C.0035(4)(e), (g), (h).
                               However, rather' than rely ut,on the Allegations Lisa inade• in
                   her pléadings,• papers, and. declarations, the district court inStea.d relied
                   upon Caleb's allegations and purported .eVidence in determining Wh.ether
                   Lisa met her burden of dem-mstrating a prima facie case -for modification.
                   Indeed, at the second nonevidentiary hearing, the court noted that it was a
                   "close call" precisely because•Caleb had provided a CPS report investigating
                   some of' Lisa's claims, S,H.'s unauthenticated medical and dental records,
                   see NRS 52.325(2), and Lisa's email Allegedly waiving spring' -brea.k
                   parenting time.    The court thus •acknowledged that, before holding An
                   evidentiary hearing, it Weighed the allegations LiSa provided against the
                   allegations and offers of proof that Caleb offered. The district court thus
                   abilsed its discretion when it wei.ghed the respective allegations and. 'offers

COURT OF APPEALS
          OF
      NEVADA

                                                        14
(0)   94713
                   of proof without holding an evidentiary hearing and concluded that Lisa
                   failed to demonstrate a prirna facie case for modification.
                                Furthermore, the CPS report that Caleb provided the district
                   court did not "conclusively establish" the falsity of Lisa's allegations, despite
                   the similarity between the claims the CPS worker investigated and some of
                   the allegations Lisa presented to the court. Generally, a CPS case worker
                   not substantiating similar claims to the ones alleged will not conclusively
                   establish the falsity of a movant's allegations.'2 Such a decisiOn, as in this
                   case. would require evaluating the credibility of the CPS worker's testimony
                   and the quality of her investigation versus Lisa's sworn allegations. While
                   in many cases an admissible CPS report can be helpful in resolving a case
                   on the merits, making such determinations is best left to an evidentiary
                   hearing so the parties can challenge or support the accuracy of the report
                   and its conclusions, and so the court can review the thoroughness of the
                   CPS investigation and make credibility determinations." Thus, the'district


                         12Indeed, such reports are not automatically admissible and are
                   subject to most of Nevada's typical evidence rules. See In re Parental Rights
                   as to J.D.N., 128. Nev. 462, 469-70, 283 P.3d 842, 847-48 (2012). The
                   problem with relying on a nonmovant's documents to determine a movant
                   has not denionstrated a prima facie case for modification-is that it disposes
                   of the movant's case upon conflicting evidence that might not even be
                   admissible at an evidentiary hearing. Denial determinations under Rooney
                   that effectively end a case for a litigant should not be made on confticting
                   and potentially inadmissible evidence.
                         °Finally, even with a reliable CPS report and credible testimony, the
                   CPS report's recomm.endations may not be applicable because the
                   conclusion from a child protection investigation haS a different purpose than
                   a motion to modify custody. See, eg., NRS 432B.180 (detailing the duties of
                   the Division of Child and Family ServiCes (DCFS)); NRS 432B.330
                   (describing when a child may need protecti.on by DCFS); NRS 432B.340
COURT OF APPEALS
       OF
    NEVADA

                                                         15
                    court abused its discretio.n in weighing the evidence and making credibility
                    determinations resulting in a case-ending custody decision based upon
                    conflicting evidence without holding an evidentiary hearing.
                                 And here, even accepting the CPS report as admissible and
                    accurate, Lisa made many other specific allegations that establish a prima
                    facie case for modification. The district court therefore abused its discretion
                    when it weighed Caleb's proposed evid.ence against Lisa's relevant
                    allegations and determined. that• Lisa had not made a prima facie showing
                    for modifying phYsical custody. The district court therefore should haVe
                    found adequate cause to hold an evidentiary hearing based on Lisa's
                    allegations.14 The district court cOnsequently abused its discretion becanse


                    (noting that a child not in imminent danger from abuse or neglect need not
                    necessarily be placed in protective custody).
                           "To clarify, once a movant establishes a prima facie case for
                    modification based upon his or her verified pleadings, • declarations; or
                    affidavits, the district court cannot deny the movant's motion to modify
                    without first holding an evidentiary hearing. .Rooney, 109 Nev. at 542, 853
                    P.2d at 124. It generally therefore does not matter if postjudgment
                    discovery has occurred because courts are only concerned, as discussed
                    above, with what the movant has alleged in his or her verified pleadings,
                    declarations, and affidavits. For this reason, postjudgment discovery is
                    generally not permitted in child custody cases without setting a subsequent
                    evidentiary hearing because what is discovered should not be considered in
                    the district court's Rooney analysis.. See supra note 2. But compare NRCP
                    16.21(b)(2) (recognizing postjudgment discovery may be permitted for good
                    cause), with supra discussion in text between notes 9 and 10 (adopting an
                    exception wherein a district court rnay rely on evidence the nonmovant
                    presents that "conclusively establish{esr the falsity of the .movarit's
                    all.egations in determining if the rnovant presented a prim.a facie case for
                    modification). Thus, under the ideal situation, the.district court would ha:ve
                    reviewed Lisa's motion, found that she had demonstrated 6. prima facie, case
                    for modification, ordered • postjudgment discovery regarding Lisa's
COURT OF APPEAI-S
        OF
     NEVADA
                                                         16
(0) [947B
                     no reasonable judge could. have found that Lisa failed to demonstrate a
                     prima facie case for modification had that judge accepted the allegations
                     Lisa provided in her declarations as true.
                                From the record, it appears that Caleb argued., and the district
                     court may have believed, that Lisa's declarations or offers of proof contained
                     allegations that were either cumulative, impeaching, or inappropriate to
                     consider in evaluating whether there had been a substan.tial change of
                     circumstances. As discussed above, the court would. not have needed to
                     con.sider any insufficient allegations in deterrnining whether Lisa
                     demonstrated a prima facie case for modification. But in the order denying
                     Lisa's motion to modify, the district cOurt did not provide specific findings
                     or adequately explain why Lisa failed to demonstrate a prima facie case for
                     modification.
                                 In modification of child.custody cases; district courts must make
                     specific findings and provid:e adequate explanation for their child custod.y
                     determinations. Davis     Ewalefo. 131 Nev. 445, 452, 352 P.3d 1139. 1143
                     (2015). The supreme court requires these findings, and especially the
                     explanation, for two reasons: (1) to aid appellate review by ensurir.g the
                     court made its determination for appropriate reasons. and (2) to help
                     parents understand why the motion was decided the way that it was
                     because it may affect future motions to modify custody.15 See id. at 452, 352

                     allegations, then . set an evidentiary hearing for , Lisa to pfove those
                     allegations.
                            thImportantly, when a district court denies a motion to modify custody
                     under Rooney, which is a threshold determination, it has the same practical.
                     effect as a denial on the merits: custody is not Modified. Davis's purposes
                     in requiring findings and an adequate explanation are no 1.ess served in the-
                     Rooney context, because in either case parents will not u.nderstand what
COURT OF APPEALS
        OF
     NEVADA
                                                          17
(0) 1947E    410*.
                   P.3d at 1143-44. And without these findings and explanation,' 6 appellate
                   courts—and parents--are relegated to speculate about how and why the
                   court ruled as it did, which we will not do. Cf. Somee'v. State, 124 Nev. 434,
                   442, 187 P.3d 152, 158 (2008);
                                 We now hold that the district coUrt must provide an adequate
                   explanation when it denies a motion to modify custody without holding an
                   evidentiary hearing given that su.:-.:11 a denial has the same practical
                   implications for a movant as a denial on the merits. See supra note 1.6; cf.
                   NRCP 52(a)(3) ("The court is not required td state findings or conclusion§
                   when ruling on a motion under Rule 12 or 56 or. . on. any oth.er motion..
                   The court should, however, state on the record the reasons for granting or
                   denying a motion." (emphasis added)). And when a district court fails to
                   provide an adequate explanation for its 'denial, it makes it difficult for this




                   needs to h.appen before custody may be modified. Consequently, a district
                   court's failure to follow Davis may encourage repetitive, insubstantial
                   motions to modify custody, which is antithetical to Rooney's stated purpose.
                   See Rooney, 109 Nev. at 543 .n.4, 853 P.2d at 125 n.4.. Explaining to parents
                   why their allegations are insufficient to Modify custody is especially
                   important given that many parents who seek to modify custody do so pro
                   se. Cf. Stephan Landsman, Pro Se Litigation, 8 Ann. Rev. L. & Soc, Sci.
                   231, 239 (2012) (noting an increase in self-representation in the domestic
                   relations context and a "clear trend" towards it).
                         1,6We  recognize th.at findings or an adequate explanation in this
                   Rooney context is different and will be limited to the sufficiency of the
                   allegations contained in the verified pleadings, affidavitS, declarations, and
                   exhibits filed with the court because no evidence will have been admitted
                   yet. See, e.g., EDCR 5.205(g) ("Exhibits rnaY be deemed offers of proof but
                   shall not be considered substantive evidence unless admitted.").
COURT OF APPEALS
        OF
     NEVADA

                                                        18
(01 1947S
                   court to review the district court's decision.I 7 An explanation that follows
                   the framework of Davis is certainly adequate, but the court gave no such
                   explanation in this case—just a concluSory one that mirrored Rooney's legal
                   requirements.
                               Additionally, even thou.gh Lisa demonstrated a prima facie case
                   requiring the court to hold an evidentiary hearing, we Strongly reiterate
                   that the forrn of that evidentiary hearing—both in this case and. generally—
                   is entirely within the district court's broad discretion. Arcella, 133 Nev. at
                   872, 407 P.3d at 346 ("While these circumstances obligated the district coUrt
                   to conduct an evidentiary hearing, the form of that hearing remains within
                   the district court's discretion."). For example, a district court may dictate
                   when the hearing takes place, the arnount of discovery to take place before
                   the hearing (if any), the time each party has to offer evidence, and the scope
                   of the evidentiary hearing. See, e.g., id. (rioting that the court had discretion
                   tO interview the child if it .fcund it appropriate under the circumstances);
                   see also NRCP 16.215 (establishing procedures for child interview's a.nd
                   testimony). And these determinations will be overturned on appeal only if
                   the district court clearly abuses its discretion. Primm v. Lopes, 109 Nev.
                   502, 504, 853 P.2d 103, 104 (1993).
                                                CONCLUSION
                               District courts wield 'substantial discretion in child custody
                   cases. See NRS 125C.0045(1) This includ.es the discretion to deny a motion
                   to modify custody without hol.ding an evidentiary hearing. Roon.ey,109 Nev.



                          'Tor example, we do not have on the record before us Lisa's
                   previously filed motions that may bar .under res judicata principles some of
                   th.e claims she has presented in her most recent declarations. Compare
                   su,pra note 10, with, Castle, 120 Nev. at 104-05, 86 P.3d at 1047.
COURT OF APPEALS
         OF
      NEVADA
                                                         19
(p) 19471i
                   at 542-43, 853 P.2d at 124-25. To exercise that discretion, however, the
                   district court must first find that the movant has failed to demonstrate a
                   prima facie case for modification. See id. And today, we further require
                   that—subject to the exception announced—district courts must make that
                   determination by looking solely to the rnovant's proper allegations,
                   generally presented in the movant's verified pleadings, declarations, or
                   affidavits. The district court in this case thus abused its discretion when it
                   relied upon the nonmovant's allegations and Offers of proof to find Lisa
                   failed to demonstrate a prima facie case for modification. Because Lisa's
                   declarations established a prima facie case for modification, the district
                   court abused its discretion in denying her motion to modify custody without
                   holding an evidentiary hearing. We consequently reverse and remand the
                   district court order with instructions to hold an evidentiary hearing.




                                                        Gibons          im'*.#"-°.


                   We concur:


                                                   J.
                   Tao



                       d opiTimmagmastainms ___    J.
                   Bulla




COURT OF APPEALS
        OF
     NEVADA
                                                        20
10) 1947B